  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRANDON BROOKS,            )
                           )
     Plaintiff,            )
                           )                  CIVIL ACTION NO.
     v.                    )                    2:19cv924-MHT
                           )                         (WO)
CORRECTIONS OFFICER JUSTIN )
MCCLAIN, et al.,           )
                           )
     Defendants.           )

                                 ORDER

       Upon    consideration     of    plaintiff    Brandon     Brooks’s

motion for an extension of the deadline to serve a

summons       upon   defendant    Corrections       Officer      Burrell

Freeman (doc. no. 15), and as plaintiff apparently has

made    a     reasonable   effort      to   serve   the   summons    and

complaint but has not met with success, it is ORDERED

that the motion is granted pursuant to Federal Rule of

Civil    Procedure     4(m),     and   the   deadline     for    serving

defendant Freeman is extended by 60 days, until April

20, 2020.

       DONE, this the 18th day of February, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
